Case 5:20-cv-05204-TLB Document 85          Filed 02/05/21 Page 1 of 11 PageID #: 422




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

BRITTON ESPOSITO; CHRISTIAN FRESNO;
BENJAMIN KUTYLO; ALLYSON ESPOSITO;
and ALLYSON ESPOSITO, as mother and
next friend of JANIE DOE, a minor                                           PLAINTIFFS

V.                              CASE NO. 5:20-CV-5204

AIRBNB ACTION, LLC; AIRBNB PAYMENTS,
INC.; AIRBNB, INC.; PUERTO PANAL FARM
CLUB PROPERTY ASSOCIATION AND
ASSOCIATION BOARD; MATIAS JOSE
FERNANDEZ; LINDSAY OLSON; and OTHER
OWNER(S) AND/OR AIRBNB HOSTS OF FARM
HOUSE CHAKRA 82, BUENOS AIRES, ARGENTINA                                 DEFENDANTS

                           MEMORANDUM OPINION AND ORDER

      Before the Court is a Motion to Dismiss and Memorandum of Law in Support (Docs.

71 & 75) filed by Defendants Puerto Panal Farm Club Property Association and

Association Board, Matias Jose Fernandez, and Lindsay Olson (collectively, “Argentine

Defendants”).   Plaintiffs filed a Response in Opposition (Doc. 81), and Argentine

Defendants filed a Reply (Doc. 84). Because the Court concludes that it does not have

personal jurisdiction over any of the Argentine Defendants, the Motion to Dismiss (Doc.

71) is GRANTED.

                                   I. BACKGROUND

      Plaintiffs Allyson Esposito, her husband Benjamin Kutylo, and their minor daughter

are residents of Benton County, Arkansas. Plaintiffs Britton Esposito and Christian

Fresno are residents of Argentina. In November 2019, Allyson was in Arkansas when

she used the Airbnb platform to make a reservation for two nights on behalf of herself and

the other Plaintiffs at a property outside of Buenos Aires, Argentina referred to as the



                                            1
Case 5:20-cv-05204-TLB Document 85              Filed 02/05/21 Page 2 of 11 PageID #: 423




Farm House. The Farm House is located in the Puerto Panal neighborhood, a gated

community with security guards overseen by Defendant Puerto Panal Farm Club Property

Association and Association Board (“the Association”), which describes itself as a

homeowners’ association. Defendants Matias Jose Fernandez and Lindsay Olson own

the Farm House, and Lindsay offers it for rent on the Airbnb platform. Lindsay is an

American citizen, but she and Matias are both residents of Argentina. On the night of

November 21, 2019, shortly after arriving at the Farm House, Plaintiffs were assaulted

and robbed by four masked men. Plaintiffs allege that the masked men were notified of

their presence in the neighborhood and permitted access by the security guards. Once

the assailants left the house, Plaintiffs were able to contact the police, who eventually

arrived to investigate. The security guards were subsequently arrested. Plaintiffs sought

medical attention at hospitals in Buenos Aires, and then Allyson, Benjamin, and their

minor daughter returned to Arkansas. Britton and Christian remained in Argentina, where

they reside.

       Plaintiffs initially filed suit in the District Court for the Northern District of Illinois,

making claims against Airbnb and Argentine Defendants. That court transferred the case

to the Western District of Arkansas.         This Court then granted a motion to compel

arbitration as to the claims against the Airbnb Defendants. See Doc. 78. The remaining

claims against the Argentine Defendants are for negligence, negligent hiring/retention,

vicarious liability, violation of right of privacy, and deceptive advertising in violation of the

federal Lanham Act, 15 U.S.C. § 1125.

       Argentine Defendants now move to dismiss Plaintiffs’ claims against them for lack

of personal jurisdiction pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure.




                                                2
Case 5:20-cv-05204-TLB Document 85            Filed 02/05/21 Page 3 of 11 PageID #: 424




In the alternative, Argentine Defendants seek dismissal for insufficient service of process

and forum non conveniens or to stay proceedings while Plaintiffs’ claims against Airbnb

proceed in arbitration. In response, Plaintiffs argue that the Court may exercise specific

personal jurisdiction over Lindsay because she intentionally entered into a contract—the

rental agreement—with Allyson in Arkansas and because “Plaintiffs’ lives have been and

will continue to be impacted every single day in Arkansas” by the trauma they experienced

in Argentina. (Doc. 81, p. 7). Plaintiffs offer no basis for the Court to exercise personal

jurisdiction over Matias or the Association.      Since the Court agrees with Argentine

Defendants that it does not have personal jurisdiction over any of them, it does not

address their other arguments.

                                  II. LEGAL STANDARD

       A plaintiff must state enough facts in a complaint to support a reasonable inference

that the defendant is subject to the jurisdiction of the forum. “When personal jurisdiction

is challenged by a defendant, the plaintiff bears the burden to show that jurisdiction

exists.” Fastpath, Inc. v. Arbela Tech. Corp., 760 F.3d 816, 820 (8th Cir. 2014). “[T]he

plaintiff’s prima facie showing must be tested, not by the pleadings alone, but by the

affidavits and exhibits presented with the motions and in opposition thereto.” Dever v.

Hentzen Coatings, Inc., 380 F.3d 1070, 1072 (8th Cir. 2004) (internal quotation marks

omitted). When the defendant is not a resident of the forum state, the district court may

only exercise jurisdiction if “personal jurisdiction exists under the forum state’s long-arm

statute and . . . the exercise of personal jurisdiction is consistent with due process.” Wells

Dairy, Inc. v. Food Movers Int’l, Inc., 607 F.3d 515, 518 (8th Cir. 2010). Under Arkansas’s




                                              3
Case 5:20-cv-05204-TLB Document 85             Filed 02/05/21 Page 4 of 11 PageID #: 425




long-arm statute, “the exercise of personal jurisdiction is limited only by federal

constitutional law.” Yanmar Co., Ltd. v. Slater, 386 S.W.3d 439, 443 (Ark. 2012).

       Constitutional due process requires that a non-resident defendant “have ‘minimum

contacts with the forum state such that the maintenance of the suit does not offend

traditional notions of fair play and substantial justice.’” Pangaea v. Flying Burrito, 647

F.3d 741, 745 (8th Cir. 2011) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316

(1945)).   “Sufficient minimum contacts requires some act by which the defendant

‘purposely avails itself of the privilege of conducting activities within the forum State, thus

invoking the benefits and protections of its laws.’” Fastpath, 760 F.3d at 821 (quoting J.

McIntyre Machinery, Ltd. v. Nicastro, 564 U.S. 873, 880 (2011). The nature of the

contacts between the defendant and the forum must be purposeful and “must not arise

due to mere fortuity.” Pangaea, 647 F.3d at 745. “Sufficient contacts exist when the

defendant’s conduct and connection with the forum State are such that [the defendant]

should reasonably anticipate being haled into court there.” Soo Line R.R. Co. v. Hawker

Siddeley Can., Inc., 950 F.2d 526, 528 (8th Cir. 1991) (internal quotation marks omitted).

                                     III. DISCUSSION

       First, Plaintiffs make no argument for this Court’s personal jurisdiction as to Matias

or the Association, nor does the Court find that either Matias or the Association has any

contacts with Arkansas. Matias submitted an affidavit attesting that while he co-owns the

Farm House with his wife, Lindsay, he does not “operate, manage, or control the listing”

of the Farm House on Airbnb, “participate or engage in the listing” on Airbnb, or operate

an account on any other platform to rent the Farm House. (Doc. 75-2, ¶¶ 2, 11–13). On

the Airbnb listing, Lindsay is the only host. See Doc. 72-2, p. 8. A legal representative




                                              4
Case 5:20-cv-05204-TLB Document 85            Filed 02/05/21 Page 5 of 11 PageID #: 426




of the Association also submitted an affidavit attesting that the Association “conducts its

operations and renders its services solely in the Zarate Province of Buenos Aires.” (Doc.

75-3, ¶ 4). The affidavit asserts that the Association has no form of contact with Arkansas.

Since Plaintiffs offer no facts to meet their burden of establishing that Matias or the

Association has any contacts with Arkansas, the Court concludes that it does not have

personal jurisdiction over either Matias or the Association.

       As to Lindsay, Plaintiffs argue that the contract between Allyson and Lindsay

coupled with the harm that Allyson, Benjamin, and their daughter continued to suffer when

they returned to Arkansas are sufficient to establish minimum contacts with this forum.

Plaintiffs offer two legal bases for this argument. First, Plaintiffs assert that the Calder

effects test from Calder v. Jones, 465 U.S. 783 (1984), supports a finding of minimum

contacts. Second, Plaintiffs argue that the approach to assessing the adequacy of

internet contacts laid out in Zippo Manufacturing Co. v. Zippo Dot Com, Inc., 952 F. Supp.

1119 (W.D. Pa. 1997), also establishes that Lindsay has minimum contacts with

Arkansas. The Court disagrees. Neither of these standards for assessing minimum

contacts allows the Court to exercise personal jurisdiction over Lindsay.

                                 A. Calder Effects Test

       A plaintiff who has suffered an intentional tort can establish specific personal

jurisdiction as to the tortfeasor by showing that the defendant’s acts “(1) were intentional,

(2) were uniquely or expressly aimed at the forum state, and (3) caused harm, the brunt

of which was suffered—and which the defendant knew was likely to be suffered—in the

forum state.” Johnson v. Arden, 614 F.3d 785, 796 (8th Cir. 2010) (modification adopted).

This is known as the Calder effects test. In Walden v. Fiore, the Supreme Court clarified




                                             5
Case 5:20-cv-05204-TLB Document 85             Filed 02/05/21 Page 6 of 11 PageID #: 427




that “[t]he proper focus of the minimum contacts inquiry in intentional-tort cases is the

relationship among the defendant, the forum, and the litigation. And it is the defendant,

not the plaintiff or third parties, who must create contacts with the forum State.” 571 U.S.

277, 291 (2014) (internal citation and quotation marks omitted). In other words, the same

principles of due process relevant to personal jurisdiction generally also undergird the

Calder effects test analysis. “A forum State's exercise of jurisdiction over an out-of-state

intentional tortfeasor must be based on intentional conduct by the defendant that creates

the necessary contacts with the forum.” Id. at 286. “[T]he plaintiff cannot be the only link

between the defendant and the forum. Rather, it is the defendant's conduct that must form

the necessary connection with the forum State that is the basis for its jurisdiction over

him.” Id. at 285.

       Lindsay’s intentional conduct, Plaintiffs allege, is entering into a contract with

Allyson for the rental of the Farm House while Allyson was in Arkansas. However, the

Eighth Circuit has held that a “contract between a plaintiff and an out-of-state defendant

is not sufficient in and of itself to establish personal jurisdiction over the defendant in the

plaintiff's forum state.” Fastpath, 760 F.3d at 821. “Instead courts should consider the

terms of the contract and its contemplated future consequences in determining whether

personal jurisdiction over a non-resident defendant exists.” Id. Here, while Allyson was

in Arkansas when she entered into a rental agreement for the Farm House, the contract

was for services that would be provided only in Argentina—that is, the stay at the

residence—and the agreement was narrow in scope, providing for a two-night stay at the

Farm House. There was no further connection between Arkansas and the performance




                                              6
Case 5:20-cv-05204-TLB Document 85            Filed 02/05/21 Page 7 of 11 PageID #: 428




of the contract. In fact, as discussed further below, Lindsay did not even know that Allyson

was an Arkansas resident when the parties entered into the rental agreement.

       To their credit, Plaintiffs recognize that the fact of the contract alone is not a

sufficient basis for personal jurisdiction. See Doc. 81, p. 6. They argue, however, that

the additional fact that Allyson, Benjamin, and their daughter continue to experience the

effects of their trauma in Arkansas, when combined with the fact that Allyson entered into

the rental agreement while in Arkansas, creates adequate minimum contacts as to

Lindsay. The facts of Walden are instructive for understanding why this argument is

unpersuasive.

       In Walden, the plaintiffs were residents of Nevada who had money seized from

them by an agent of the Drug Enforcement Agency while passing through the airport in

Atlanta, Georgia. During an interview with the agent, the plaintiffs identified themselves

as being residents of Nevada. The Ninth Circuit held that the district court in Nevada had

personal jurisdiction over the agent for claims that he provided a false affidavit in seeking

the forfeiture of the funds seized. The court applied the Calder effects test and concluded

that the agent “expressly aimed” his submission of the allegedly false affidavit at Nevada

because he knew it would result in “foreseeable harm” to residents of Nevada. See

Walden, 571 U.S. at 282.

       The Supreme Court reversed, holding that the fact that the plaintiffs suffered from

the agent’s actions while in Nevada could not provide a basis for personal jurisdiction.

Instead, the Supreme Court emphasized, “The proper question is not where the plaintiff

experienced a particular injury or effect but whether the defendant's conduct connects

him to the forum in a meaningful way.” Id. at 290. The plaintiffs “lacked access to their




                                             7
Case 5:20-cv-05204-TLB Document 85            Filed 02/05/21 Page 8 of 11 PageID #: 429




funds in Nevada not because anything independently occurred there, but because

Nevada is where respondents chose to be at a time when they desired to use the funds

seized by petitioner.”    Id.   The Court pointed out that the plaintiffs “would have

experienced this same lack of access in California, Mississippi, or wherever else they

might have traveled and found themselves wanting more money than they had.” Id.

       Here, as in Walden, Allyson, Benjamin, and their daughter suffered harm in

Arkansas because of their unilateral choice to return to Arkansas and not because of any

aspect of Lindsay’s conduct.      Thus, under Walden, the Court cannot conclude that

Lindsay has engaged in affirmative conduct to give her minimum contacts with Arkansas.

                                B. Zippo Internet Contacts

       Courts in the Eighth Circuit have found the test laid out in Zippo Manufacturing Co.

v. Zippo Dot Com, Inc., 952 F. Supp. 1119 (W.D. Pa. 1997), instructive when considering

the sufficiency of contacts over the internet. See Johnson, 614 F.3d at 796. In Zippo,

the court “created a ‘sliding scale’ to measure the likelihood of personal jurisdiction [that]

runs from active contract formation and repeated transmission of computer files to mere

posting of information on a website.” Id. Because the Airbnb platform permits direct

contact between hosts and potential guests and allows them to finalize their rental

agreements through the Airbnb website, the Court recognizes that the contacts fall on the

more “active” end of the spectrum. However, where the interaction fell on the sliding scale

of interactivity was not the end of the court’s inquiry. As discussed below, the Zippo court

also considered the intentionality and volume of the defendant’s contacts and where the

alleged harm occurred. Plaintiffs’ reliance on Zippo is therefore misplaced.




                                              8
Case 5:20-cv-05204-TLB Document 85           Filed 02/05/21 Page 9 of 11 PageID #: 430




       Zippo dealt with a trademark dispute between a manufacturer and a website with

the same name. The website, which the court referred to as “Dot Com,” provided a

subscription-based news service with both free and paid subscriptions available. Zippo

Mfg., 952 F. Supp. at 1122. The district court denied Dot Com’s motion to dismiss for

lack of personal jurisdiction. The court held that Dot Com’s contacts with Pennsylvania

were intentional and not fortuitous because the Dot Com processed applications for paid

subscriptions for Pennsylvania residents and made agreements with Internet providers in

Pennsylvania so that their Pennsylvania subscribers could access the news service. Id.

at 1126. Those contacts were also sufficiently substantial because approximately three

thousand of Dot Com’s subscribers were residents of Pennsylvania. Id. at 1127. Finally,

the court noted that the cause of action arose out of Dot Com’s contract to provide news

service messages to Pennsylvania residents: “When these messages are transmitted into

Pennsylvania and viewed by Pennsylvania residents on their computers, there can be no

question that the alleged [trademark] infringement and dilution occur in Pennsylvania.”

Id.

       Here, in contrast, Plaintiffs have not provided any evidence that Lindsay knew she

had entered into a contract with an Arkansas resident when Allyson made a reservation

at the Farm House. In fact, Allyson’s profile on Airbnb indicated that she resides in Boston

and lists a phone number with a Chicago area code. See Doc. 72-3. Lindsay also asserts

that Allyson “is my first and only customer from the State of Arkansas.” (Doc. 75-1, ¶ 13).

Unlike in Zippo, there is no evidence that would allow this Court to conclude that Lindsay

intentionally targeted residents of Arkansas in advertising the Farm House or even that

she knowingly provided a service to a resident of Arkansas in renting to Allyson.




                                             9
Case 5:20-cv-05204-TLB Document 85             Filed 02/05/21 Page 10 of 11 PageID #: 431




Furthermore, unlike the trademark infringement and dilution, which occurred in

Pennsylvania when the messages were transmitted there, Lindsay’s allegedly tortious

conduct occurred in Argentina when inadequate security was provided at the Farm

House, not in Arkansas.

       Another district court considered very similar facts in Labollita v. Home Rental

Connections Ltd., 2017 WL 2569522 (D. Mass. June 13, 2017), and reached the same

conclusion. The plaintiffs were Massachusetts residents who used an internet platform

to secure a vacation rental in Paris, France. When the plaintiffs arrived at the rental in

Paris, one of them was injured in a fall on the rental’s stairs. They sued both the French

owner of the apartment and the London-based company with whom the owner contracted

to advertise the apartment and coordinate with guests, referred to as HRC. In considering

the plaintiffs’ contract and breach of warranty claims, the court found that HRC’s contacts

with Massachusetts were insufficient to support personal jurisdiction, noting,

       The parties never contemplated and the contract did not provide for
       performance of any services by [HRC] in Massachusetts. Rather, the parties
       always intended all of HRC's performance to occur in France. The contract
       was short, obligating HRC to provide Plaintiffs the apartment for seven
       days, the communication between the parties was limited to signing the
       contract and clarifying the details of Plaintiffs’ stay. Additionally, HRC did
       not target either Plaintiffs or Massachusetts.

Id. at *5 (emphasis in original). As to the plaintiffs’ negligence claims, the court observed

that “[t]hese claims have no relationship to Massachusetts beyond the fact the Plaintiffs

are from Massachusetts and made the reservation from Massachusetts.” Id. at *6. The

court concluded that “[t]his is clearly insufficient to allow this Court to exercise jurisdiction

as Plaintiffs have not shown that Defendants purposefully availed themselves of the

protections of the laws of Massachusetts.” Id.




                                               10
Case 5:20-cv-05204-TLB Document 85           Filed 02/05/21 Page 11 of 11 PageID #: 432




       Ultimately, the law is clear that due process “requires that a defendant be haled

into court in a forum State based on his own affiliation with the State, not based on the

‘random, fortuitous, or attenuated’ contacts he makes by interacting with other persons

affiliated with the State.”   Walden, 571 U.S. at 286 (quoting Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 475 (1985)). Here, Plaintiffs have not met their burden to show

that any of the Argentine Defendants has more than a coincidental and tenuous

connection to Arkansas, which is insufficient to establish personal jurisdiction.

                                    IV. CONCLUSION

       In summary, Argentine Defendants’ Motion to Dismiss (Doc. 71) is GRANTED.

The claims against Defendants Matias Jose Fernandez, Lindsay Olson, and Puerto Panal

Farm Club Property Association and Association Board (Counts I–IV, VII–X, XIII–XVI,

XIX–XXII, XXV–XXVIII and Counts XXXII and XXXIII as to those Defendants) are

DISMISSED for lack of personal jurisdiction.        The claims previously compelled to

arbitration remain stayed.    The Clerk of Court is directed to ADMINISTRATIVELY

TERMINATE the case while arbitration is pending. The remaining parties may move to

reopen the case when arbitration has been completed. The case management hearing

set for February 8, 2021, at 10:30 a.m. is also TERMINATED.

       IT IS SO ORDERED on this 5th day of February, 2021.


                                                 ________________________________
                                                 TIMOTHY L. BROOKS
                                                 UNITED STATES DISTRICT JUDGE




                                            11
